NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 31, 2022 *
                               Decided September 1, 2022

                                          Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 22-1240

DEBORAH WALTON,                                    Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Southern District of Indiana,
                                                   Indianapolis Division.

       v.                                          No. 1:21-cv-00419-JRS-TAB

FIRST MERCHANTS BANK,                              James R. Sweeney II,
      Defendant-Appellee.                          Judge.

                                        ORDER

       First Merchants Bank forgave without penalty two loans it provided to Deborah
Walton. Rather than accept her good fortune, Walton sued the Bank, asserting that it
violated the Fair Credit Billing Act, see 15 U.S.C. § 1666(a), by not issuing loan statements
or accepting payments on the forgiven loans. The district court dismissed Walton’s suit as



       *
        We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 22-1240                                                                        Page 2

“utterly baseless” and entered judgment on the pleadings in the Bank’s favor. On appeal,
Walton makes only frivolous arguments. We dismiss the appeal and impose sanctions.

       This lawsuit—one of more than 20 that Walton has filed in the Southern District of
Indiana—is (at least) the third that she filed against First Merchants Bank. In September
2019, on the eve of trial between the parties in another suit, the Bank forgave two of
Walton’s loans to end their banking relationship. The Bank stopped issuing Walton loan
statements or accepting payments she submitted. The Bank told Walton’s attorney (who
represented her in the other suit) that it had forgiven the loans and returned her checks.
For reasons the record does not reflect, Walton kept trying to make loan payments. After
the Bank refused to accept one such payment, she sent a letter on November 14, 2019,
disputing that her loans had been “charged off.”

       The Bank received her letter on November 20 and emailed Walton’s attorney the
next day to inform him again that it had forgiven Walton’s loans and already returned
Walton’s checks to the attorney. Walton’s attorney responded that he represented Walton
only in her other suit against the Bank. So on December 12, the Bank wrote to Walton
directly, informed her of its correspondence with her attorney, explained that her loans
had been forgiven, assured her that the loan forgiveness would not affect her credit, and
then mailed the checks to her directly.

        Nearly a year later, on September 14, 2020, Walton sent the Bank a second letter. In
this letter, she inquired “why [her] loan payments are not being accepted” and asked for
loan statements. The Bank did not respond.

       Walton sued the Bank under the Fair Credit Billing Act, 15 U.S.C. § 1666(a), and its
implementing regulation, known as “Regulation Z,” 12 C.F.R. § 226.13(b)(1). The Act
establishes procedural rights and requirements for consumers seeking to resolve billing
errors. She alleged that the Bank violated the Act by failing to resolve her dispute over
her payments and the loan statements. The Bank moved both for judgment on the
pleadings as well as for sanctions.

       The court granted the Bank’s motion for judgment on the pleadings. The court
explained that the untimeliness of Walton’s suit was apparent from the face of the
complaint, given that she sued on February 23, 2021—more than a year after the Bank
allegedly violated the Act. See 15 U.S.C. § 1640(e) (one-year statute of limitations). The
court added that her allegations failed to state a claim because the pleadings showed that
the Bank responded to and resolved her allegations within the statutory timeframe. See id.
No. 22-1240                                                                            Page 3

§ 1666(a)(3)(A), (B). The court sanctioned Walton for willful abuse of the judicial process
and awarded attorney’s fees to the Bank. The court’s determination of how much to
award is pending.

       Walton makes two frivolous arguments that her suit was timely. First, she imputes
unexplained significance to the fact that her November 2019 letter to the Bank was not a
dispute letter. But she waived this argument by arguing the opposite in the district court.
See Mahran v. Advocate Christ Med. Ctr., 12 F.4th 708, 710 (7th Cir. 2021). In any case, this
argument is self-defeating because, without that letter, the Bank had no response
obligation at all. See 12 C.F.R. § 226.13(b)(1), (c) (requiring creditors to respond within
60 days to disputed charges or errors).

      Second, Walton asserts that the limitations period was renewed each time the Bank
did not respond to a letter she sent, including her letter of September 14, 2020. But this
argument has no legal basis. The Bank did not need to respond to her disputes over errors
more than 60 days old, id., and Walton identifies no support that suggests otherwise.

       Walton also generally appeals the court’s decision to award attorney’s fees to the
Bank. But we lack jurisdiction to consider this challenge because an attorney-fee award
that does not specify an amount is not a final judgment. See 28 U.S.C. § 1291; McCarter v.
Ret. Plan for Dist. Managers of Am. Family Ins. Grp., 540 F.3d 649, 654 (7th Cir. 2008).

        In a separately filed motion before this court, the Bank asks us to sanction Walton
for filing a frivolous appeal. FED. R. APP. P. 38. The Bank asserts that Walton’s brief
includes multiple false representations and reiterates arguments that the district court
derided as “utterly baseless.” The Bank also highlights Walton’s long history of incurring
sanctions for false and frivolous filings in various courts.

         Monetary sanctions have not deterred Walton from filing frivolous suits and
appeals. More than a decade ago, we warned her that pursuing frivolous litigation would
lead to monetary penalties and potentially a Mack bar. Walton v. Claybridge Homeowners
Assoc., Inc., 433 F. App’x 477, 479–80 (7th Cir. 2011) (citing Support Systems Int’l, Inc. v.
Mack, 45 F.3d 185, 186 (7th Cir. 1995)). She persists in pursuing frivolous litigation,
see, e.g., Walton v. First Merchants Bank, 820 F. App’x 450, 456 (7th Cir. 2020); Walton v. First
Merchants Bank, No. 21-2021, Dkt. 24 (7th Cir. Nov. 5, 2021), and we have imposed
monetary sanctions without apparent effect. We now direct the clerks of all federal courts
in this circuit to return unfiled any papers that Walton tries to file for two years, other
No. 22-1240                                                                      Page 4

than in cases concerning a criminal prosecution against her or a habeas corpus
proceeding. See Mack, 45 F.3d at 186.

        This appeal is DISMISSED as frivolous. The clerks of all federal courts in this
circuit are hereby ORDERED to return unfiled any papers submitted to this court by or
on behalf of Deborah Walton, with the exceptions previously noted.